914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert C. LAMB, Defendant-Appellant,
No. 90-5465.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Lamb was convicted of three counts of making false statements to the Veterans Administration in violation of 18 U.S.C. Sec. 1001.  The district court sentenced Lamb to three concurrent sixteen month terms of imprisonment.  Lamb then filed the instant appeal in which he questions the sentence computations only.  The parties have briefed the issues.


3
Upon consideration, we find all four of Lamb's appellate arguments to be without merit and the district court's factual decisions supported by the preponderance of the evidence.  Lamb was not entitled to a downward departure under U.S.S.G. Sec. 5K1.1 for substantial assistance to the authorities absent a government motion to that effect.   United States v. Ortez, 902 F.2d 61, 64 (D.C. Cir.1990).  The district court's refusal to award Lamb a two level reduction for acceptance of responsibility was not clearly erroneous.   United States v. Wilson, 878 F.2d 921, 923-24 (6th Cir.1989).  Lamb's claims that he was improperly sentenced based on a 1983 conviction of which he has no memory and based on the extent of the planning involved in the crimes committed are likewise patently meritless.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.